Appeal from a judgment of the Supreme Court (Lamont, J.), entered September 6, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Department of Correctional Services calculating petitioner’s parole eligibility date.
On May 4, 1989, petitioner was sentenced as a persistent violent felony offender to two concurrent prison terms of 20 years to life. Petitioner contested the manner in which the Department of Correctional Services calculated his parole eligibility date and requested that he be credited with time served under two prior sentences as though those sentences ran concurrent to his 1989 sentence. When the Department denied his request, he commenced this CPLR article 78 proceeding. Supreme Court dismissed his petition and this appeal ensued. Because petitioner was sentenced as a persistent violent felony offender pursuant to Penal Law § 70.08, his 1989 sentence must be consecutive to any prior undischarged sentence (see Penal Law § 70.25 [2-a]; *844see e.g. Matter of El-Aziz v Goord, 27 AD3d 861 [2006]; Matter of Soriano v New York State Dept. of Correctional Servs., 21 AD3d 1233, 1234 [2005]).
Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.